DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowability Notice
In view of amended claims and further search, Claims 1, 6-10, 14, 15, and 20 are allowed.
Specifically, Applicant’s amendment overcomes 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejection in the office action dated 12/10/2021, and Applicant amended all the independent claims with allowable subject matter of Claim 5 including intervening claims 3 and 4.
The reasons for Allowance are the same as those presented in the office action dated 12/10/2021 and 07/15/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MINJUNG KIM/
Examiner, Art Unit 2644